       Case: 4:20-cv-00794-JG Doc #: 21 Filed: 04/20/20 1 of 3. PageID #: 299



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

CRAIG WILSON, ERIC BELLAMY,
KENDAL NELSON, and MAXIMINO                       Case No. 20-cv-0794
NIEVES, on behalf of themselves and those
similarly situated,                               Judge James Gwin

                       Petitioners,
       v.

MARK WILLIAMS, warden of Elkton
Federal Correctional Institutions; and
MICHAEL CARVAJAL, Federal Bureau of
Prisons Director, in their official capacities,

                         Respondents.

         PETITIONERS’ NOTICE OF SUPPLEMENTAL CASE LAW AND
    RESPONSE TO RESPONDENTS’ NOTICES OF SUPPLEMENTAL CASE LAW

       Petitioners respectfully give notice of persuasive authority, including from this Court,

regarding the necessity of judicial release from custody of individuals who are medically

vulnerable to COVID-19 infection, the vital necessity of social distancing in the custodial

context, and the associated deliberate indifference inquiry. Amaya-Cruz v. Adducci, No. 1:20 CV

789 (N.D. Ohio Apr. 18, 2020) (attached as Exhibit A); Cameron v. Bouchard, No. 20-10949

(E.D. Mich. Apr. 17, 2020) (attached as Exhibit B); Banks v. Booth, No. 20-849(CKK) (D.D.C.

Apr. 20, 2020) (attached as Exhibit C).

       Further, Petitioners respectfully respond to Respondents’ notices of supplemental

authority, filed on April 18, 2020 (ECF No. 19-1, Nellson v. Barnhart) and on April 20, 2020

(ECF No. 20, Plata v. Newsom) respectively. Both proffered cases are inapposite. Respondents

offer Nellson for its discussion of the “exhaustion of administrative remedies,” see ECF No. 19

at 2, but that is not germane to this case. Administrative exhaustion is not required in the habeas

context, see ECF No. 18 at 11; Nellson is not a habeas case and does not hold otherwise.

                                                  1
       Case: 4:20-cv-00794-JG Doc #: 21 Filed: 04/20/20 2 of 3. PageID #: 300



       Plata also is not a habeas action, and arises from a profoundly different factual context.

Unlike Respondents here, the Plata defendants released or dispersed significant numbers of

prisoners in response to COVID-19, including releasing 3,500 people, and transferring another

1,300 out of dorm housing. Id. at 7-8. California prisons are implementing social distancing as

well, including creating and isolating small-group “social distancing cohorts” analogous to

family units, “to be separated from the others by a distance of at least six feet in all directions.”

Id. at 10. Also unlike in this action, the court in Plata was offered no basis to conclude that six-

foot distancing was even an essential measure, such that failure to do so could constitute

deliberate indifference, id. at 9, whereas this Court has more than ample evidence to support such

a finding.

Dated: April 20, 2020

Respectfully submitted,

/s/ David J. Carey
David J. Carey       (0088787)                    David A. Singleton            (0074556)
ACLU of Ohio Foundation                           Mark A. Vander Laan           (0013297)
1108 City Park Avenue, Ste. 203                   Michael L. Zuckerman          (0097194)
Columbus, OH 43206                                Ohio Justice & Policy Center
Phone: (614) 586-1972                             915 East Ninth Street, Suite 601
Fax: (614) 586-1974                               Cincinnati, OH 45202
dcarey@acluohio.org                               Phone: (513) 421-1108
                                                  mvanderlaan@ohiojpc.org
Joseph Mead          (0091903)                    dsingleton@ohiojpc.org
Freda J. Levenson    (0045916)                    mzuckerman@ohiojpc.org
ACLU of Ohio Foundation
4506 Chester Avenue
Cleveland, OH 44102
Phone: (614) 586-1972
Fax: (614) 586-1974
attyjmead@gmail.com
flevenson@acluohio.org

Counsel for Petitioners




                                                 2
       Case: 4:20-cv-00794-JG Doc #: 21 Filed: 04/20/20 3 of 3. PageID #: 301



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 20, 2020, the foregoing was filed with the Court’s CM/ECF

system. Notice of this filing will be sent by operation of that system to all counsel of record.

                                                      /s/ David J. Carey
                                                      David J. Carey (0088787)




                                                  3
